                        Case 17-11415-RAM        Doc 63     Filed 01/22/20     Page 1 of 4
                                                                                     Case No. 17-11415


                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              www.flsb.uscourts.gov


        In re:    Flerida Rivera                                  Case No. 17-11415 RAM
                                                                     Chapter 13


                          Debtor         /


                                             OBJECTION TO CLAIM

                                    IMPORTANT NOTICE TO CREDITOR:
                                   THIS IS AN OBJECTION TO YOUR CLAIM

                This objection seeks either to disallow or reduce the amount or change the priority
        status of the claim filed by you or on your behalf. Please read this objection carefully to identify
        which claim is objected to and what disposition of your claim is recommended.

               If you disagree with the objection or the recommended treatment, you must file a
        written response WITHIN 30 DAYS from the date of service of this objection, explaining why
        your claim should be allowed as presently filed, and you must serve a copy to the undersigned
        attorney OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
        RECOMMENDATION IN THIS OBJECTION.

               The written response must contain the case name, case number, and must be filed with
        the Clerk of the United States Bankruptcy Court.

               Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the
        following claim filed in this case:
                                                                       Basis for Objection and
         Claim No.             Name of Claimant Amount of Claim        Recommended Disposition
         2                     EDfinancial on        Unknown additional      See below. Post-
         **/12-12-19           behalf of US Dept.    amount. Par. 7          confirmation amendment
         amendment             of Education          amended to exclude      prejudicial to debtor and
                               (“EDF”)               interest or other       creditors.
                                                     charges (original
                                                     claim all inclusive).   Debtor recommends that
                                                                             her objection be sustained
                                                                             and the 12-12-19
                                                                             Amendment to Claim No.
                                                                             2 be stricken.




LF-24 (rev. 12/01/09)                               Page 1 of 2
                        Case 17-11415-RAM         Doc 63     Filed 01/22/20    Page 2 of 4
                                                                                     Case No. 17-11415



        Further grounds for objection are as follows:

                 1.     EDF filed original Claim No. 2 on February 27, 2017 in the amount of $26,660.48.

        The claim amount was inclusive of interest or other charges. EDF marked the “Yes” box in

        Paragraph 7 of the claim form. EDF additionally attached a computer-generated payoff schedule

        to the proof of claim that disclosed the calculation of the debt: $430.48 in interest; and $26,230.00

        in principal, for a total claim sum of $26,660.48.

                 2.     This claim was filed pre-Bar date for claims and pre-confirmation. Debtor accepted

        EDF’s original claim and did not objected; accordingly, the claim was allowed. Debtor’s amended

        plan treated EDF as an unsecured claimant in the same class as all unsecured creditors and provided

        for monthly payments for 36 months [DE# 33]. Debtor’s Amended Chapter 13 Plan was confirmed

        on June 20, 2018 [DE# 58].

                 3.     Two months prior to completion of the confirmed Plan terms, EDF now seeks to

        change its claim to exclude interest or other charges by marking the “No” box in Paragraph 7 of the

        claim form and thereby assert that $26,660.48 is now the principal sum due instead of $26,660.48

        and some unknown sum is due for interest or other charges.

                 4.     While this Court has found that filing an amendment to a proof of claim is not per

        se prohibited or a determining factor in disallowing an amendment, the Court recognized the

        prejudice is to be determined on a case-by-case basis. In re Aguero, 597 B.R. 190 (Bankr. S. D.

        Fla. 2018).

                 5.     Here, prejudice is shown from the lateness of the filing, the fact that the amount

        allegedly due is some unknown number, the fact that the Debtor’s Plan required monthly payments

        over 36 months that the Chapter 13 Trustee disbursed to unsecured creditors in reliance on the

        confirmed Plan and original Clam No. 2. Disallowance of the amendment is supported by existing


LF-24 (rev. 12/01/09)                                Page 2 of 2
                        Case 17-11415-RAM         Doc 63     Filed 01/22/20      Page 3 of 4
                                                                                       Case No. 17-11415


        law. See in re George, 426 B.R. 895 (Bankr. M.D. Fla 2010) (undue prejudice existed to disallow

        amendment to claim filed post-confirmation due to late timing, size of claim, effect on monthly

        payment Debtor would have to make under the confirmed plan, and prejudice to other unsecured

        creditors); In re Mason, 520 B.R. 508 (Bankr. S.D. Miss 2014) (undue prejudice existed to disallow

        amendment to claim filed after plan payments were made in full, Chapter 13 trustee was closing

        case, amendment would cause Debtor to have to pay another $12,608.52 not contemplated by the

        confirmed plan and error resulted from creditor’s own actions and not the debtor); and In re

        Martinez, 513 B.R. 779 (Bankr. P.R. 2014) (undue prejudice existed in light of 5-year delay to

        amend, amendment made after plan payments completed and amendment arose from creditor error).

                 6.     Additionally, In re Harding, 423 B.R. 568 (Bankr. S. D. Fla. 2010) is instructive.

        The main issue in the case concerned discrimination in the Chapter 13 plan by the debtor classifying

        student loan debt separate from other unsecured creditor debt. That issue is not present here as the

        Debtor’s confirmed Plan has a single unsecured creditor class. However, Judge Olsen addressed

        the fact that the confirmed Plan binds the creditor (here, EDF), and consequently post-confirmation

        charges for late fees, collection fees or penalties not requested in the original claim are not allowed

        when the debtor complied with the confirmed plan terms. Here, EDF has failed to disclose any

        basis for it to now assert the principal sum due is $430.48 more than the original claim sum (a

        change in principal from $26,660.48 $26,230.00) or that an unknown amount of “interest and other

        charges” are due that obviously would impact the Plan and distributions being made to other

        unsecured creditors.

                 7.     Debtor prays for the Court to sustain this objection to the Amendment to Proof of

        Claim No. 2 filed by EDF, to strike such amendment and allows Claim No. 2 only as originally




LF-24 (rev. 12/01/09)                                Page 3 of 2
                        Case 17-11415-RAM        Doc 63     Filed 01/22/20    Page 4 of 4
                                                                                    Case No. 17-11415


        filed on February 27, 2017, and to grant such other and further relief as the Court deems necessary

        and appropriate.


                                                     LEGAL SERVICES OF GREATER
                                                     MIAMI, INC.

                                                     By                   /s/
                                                     Carolina A. Lombardi
                                                     Florida Bar No. 241970
                                                     Attorney for Debtor
                                                     4343 West Flagler Street Suite 100
                                                     Miami, FL 33134
                                                     Telephone and Facsimile: (305) 438-2427
                                                     Email: CLombardi@legalservicesmiami.org
                                                     Alt: SFreire@legalservicesmiami.org




LF-24 (rev. 12/01/09)                               Page 4 of 2
